
	

114 HRES 427 IH: Honoring the life, accomplishments, and legacy of Congressman Louis Stokes.
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 427
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Ms. Fudge (for herself, Mr. Joyce, Mr. Ryan of Ohio, Mr. Renacci, Mrs. Beatty, Mr. Jordan, Mr. Tiberi, Mr. Chabot, Mr. Johnson of Ohio, Mr. Stivers, Mr. Gibbs, Ms. Kaptur, Mr. Latta, Mr. Becerra, Mr. Hoyer, Ms. Adams, Mr. Bishop of Georgia, Ms. Brown of Florida, Mr. Butterfield, Mr. Carson of Indiana, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cummings, Mr. Danny K. Davis of Illinois, Ms. Edwards, Mr. Ellison, Mr. Fattah, Mr. Al Green of Texas, Mr. Hastings, Ms. Norton, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Ms. Lee, Mr. Lewis, Mr. Meeks, Ms. Moore, Mr. Payne, Ms. Plaskett, Mr. Rangel, Mr. Richmond, Mr. Rush, Mr. Scott of Virginia, Mr. David Scott of Georgia, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Mr. Veasey, Ms. Maxine Waters of California, Mrs. Watson Coleman, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Honoring the life, accomplishments, and legacy of Congressman Louis Stokes.
	
	
 Whereas Louis Stokes was born on February 23, 1925, in Cleveland, Ohio, to Charles and Louise Cinthy Stokes;
 Whereas in 1943, Louis Stokes graduated from Central High School in Cleveland, Ohio; Whereas from 1943 to 1946, Louis Stokes served as a personnel specialist in the United States Army;
 Whereas following these years of military service, Louis Stokes returned to Cleveland and attended the Cleveland College of Western Reserve University from 1946 to 1948, and subsequently earned a Juris Doctor from the Cleveland Marshall School of Law in 1953;
 Whereas Louis Stokes practiced law in Cleveland, Ohio, for 14 years and was one of the founders of the Stokes, Stokes, Character and Terry law firm;
 Whereas during his time at his law firm, he became involved in a number of civil rights-related cases, often working pro bono on behalf of poor clients and activists;
 Whereas Louis Stokes tried three cases before the United States Supreme Court, including the landmark case of Terry v. Ohio, which defined the legality of police search and seizure procedures;
 Whereas, on November 6, 1968, Louis Stokes was elected to the United States House of Representatives, representing the 21st (later the 11th) District of Ohio;
 Whereas upon his election, he became the first African-American to represent Ohio; Whereas he was a founding member of the Congressional Black Caucus, an organization comprised of the Black Members of the United States Congress, created to be the voice for people of color and vulnerable communities, and he served as its chair for two terms;
 Whereas in 1971, Congressman Stokes was the first African-American to serve on the House Appropriations Committee, and by his retirement in 1998, had earned the distinguished rank of Cardinal as chair of the Subcommittee on VA–HUD–Independent Agencies;
 Whereas Congressman Stokes chaired a number of historic committees such as the House Select Committee on the Assassinations of President John F. Kennedy and Dr. Martin Luther King, Jr. (95th Congress); the Permanent Select Committee on Intelligence (100th Congress); and the Committee on Standards of Official Conduct (97th–98th Congress);
 Whereas he also served on the House Committee on the Budget and gained national prominence as a member of the House Select Committee to Investigate Covert Arms Transactions with Iran in 1987;
 Whereas in 1998, he successfully led the House in passage of H.R. 1635, the National Underground Railroad Network to Freedom Act, his final major piece of legislation;
 Whereas, after serving 15 consecutive terms in the United States House of Representatives, Congressman Stokes ranked 11th out of 435 Members of Congress and was the dean of the Ohio delegation;
 Whereas few Members have left such an indelible mark in this institution; Whereas with kindness, integrity and diligence, he worked hard with both sides of the aisle to serve the constituents of his Congressional District, the city of Cleveland, the State of Ohio, and citizens of the United States of America;
 Whereas he worked tirelessly for minorities, the poor, and disadvantaged persons, and he played a pivotal role in the quest for civil rights, equality, and justice;
 Whereas his Christian faith was the foundation of his service to others; Whereas he often expressed gratitude for the sacrifices of his mother—a young widow, former sharecropper, and daughter of slaves—who inspired her sons to get an education so that they would not have to work with their hands as she did as a domestic worker;
 Whereas Congressman Stokes received numerous awards and honors during his lifetime that recognize his leadership and his commitment to public service;
 Whereas there are several landmarks in the city of Cleveland that bear his name, including the Louis Stokes Wing of the Cleveland Public Library, the Louis Stokes Health Sciences Center at Case Western Reserve University, and the Louis Stokes Cleveland Veterans Affairs Medical Center;
 Whereas nationally, buildings named in his honor are the Louis Stokes Laboratories at the National Institutes of Health in Bethesda, Maryland, and the Louis Stokes Health Sciences Library at Howard University in Washington, the District of Columbia;
 Whereas given his commitment to education, the Louis Stokes Alliance for Minority Participation (LSAMP) in STEM at the National Science Foundation also bears his name;
 Whereas LSAMP assists universities and colleges in increasing the number of students completing high-quality degree programs in science, technology, engineering, and mathematics (STEM) disciplines in order to diversify the STEM workforce; and
 Whereas Louis Stokes received 26 honorary doctorate degrees from colleges and universities and on July 8, 2003, was honored by the United States Congress with the Congressional Distinguished Service Award: Now, therefore, be it
	
 That the House of Representatives— (1)honors the life, accomplishments, and legacy of Congressman Louis Stokes; and
 (2)extends its heartfelt sympathies and condolences to the family, friends, and loved ones of Congressman Louis Stokes.
			
